STEWART, Judge.
Appellees, whose business premises are located at 2044 Frankfort Avenue in Louisville, were cited to appear before appellant, Alcoholic Beverage Control Board, on August 7, 1957, to show cause why their retail beer license, retail drink liquor license, and retail package liquor license should not be revoked or suspended. Appellant charged that appellees had disobeyed “Regulation ABC 2:80” and the terms of KRS 244.040 (1) by giving checks in payment for malt beverages and distilled spirits when there were insufficient funds in the bank the checks were drawn on to pay them.
Claiming the proof showed appellees had violated the foregoing regulation and provision of law in respect to the acts alleged, the Board revoked their licenses named above on August 13, 1957. Upon appeal to the Franklin Circuit Court, the revocation order was set aside and held for naught, the lower court adjudging that Regulation ABC 2:80 was null and void and that the terms and conditions of KRS 244.040(1) did not apply to a retail alcoholic beverage dealer. This appeal has been taken from the judgment entered.
This is a companion case of the Alcoholic Beverage Control Board v. Hunter, Ky., 331 S.W.2d 280. As the facts in the case at bar, except for minor, inconsequential details, are similar to those in the Hunter case, the same legal principles set forth at length in the opinion of that case are controlling here to the same extent, they were controlling there. We deem it unnecessary to repeat them. Reference is therefore made to the Hunter case for a full statement of the applicable law which we hereby hold governs the determination of the case at bar.
Wherefore, the judgment is affirmed.
WILLIAMS, J., not sitting.